 Case 20-07961      Doc 23   Filed 05/20/20 Entered 05/20/20 15:20:39    Desc Main
                               Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
 IN RE:
 ROGER C CRISMAN,                                CASE NO. 20-07961
 Debtor(s).                                      CHAPTER 13




                     NOTICE OF TEMPORARY FORBEARANCE



Bankruptcy Court Claim #:                                        TBD – Last Four of
                                                                    Loan 6702
Effective Date of Forbearance:                                      05/04/2020
Number of monthly payments in Forbearance:                               3




U.S. BANK NATIONAL ASSOCIATION ("SERVICER") hereby provides notice
that due to a recent financial hardship resulting directly or indirectly from the
COVID-19 pandemic, the Debtor has requested, and SERVICER has provided a
temporary suspension of mortgage payments. This short-term relief would be
consistent with the COVID-19 relief available under the Coronavirus Aid, Relief,
and Economic Security (CARES) Act.
During this short-term relief, all terms and provisions of the mortgage note and
security instrument, other than the payment obligations, will remain in full force and
effect unless otherwise adjusted by this court or through a loan modification.
During the forbearance period and up to and including the time when that period
ends, SERVICER will work with the Debtor, the Debtor's attorney (if applicable)
and the bankruptcy trustee on how to address the suspended payments in the long-
term, including obtaining any necessary court consent and approval.




NtcOfTempFBA00                               1                              3218-N-5588
 Case 20-07961     Doc 23   Filed 05/20/20 Entered 05/20/20 15:20:39     Desc Main
                              Document     Page 2 of 3



This Notice does not constitute an amendment or modification to the Debtor's plan
of reorganization and does not relieve the Debtor of the responsibility to amend or
modify the plan of reorganization to reflect the forbearance arrangement, if required.
To the extent that this Forbearance is modified, reduced or extended, the SERVICER
will file an additional Notice with the Court.


                                           /s/ Mukta Suri
                                           Mukta Suri
                                           14841 Dallas Parkway
                                           Suite 425
                                           Dallas, Texas 75254
                                           (972) 643-6600
                                           (972) 643-6698 (Telecopier)
                                           E-mail: POCInquiries@BonialPC.com
                                           Authorized Agent for U.S. Bank National
                                           Association




NtcOfTempFBA00                            2                                 3218-N-5588
  Case 20-07961            Doc 23       Filed 05/20/20 Entered 05/20/20 15:20:39                    Desc Main
                                          Document     Page 3 of 3


                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before May 20, 2020 via electronic notice unless otherwise stated:

Debtor                  Via U.S. Mail
Roger C Crisman
11 Cour Day La Reine
Palos Hills, Illinois 60465


Debtors' Attorney
David Cutler
Cutler & Associates, Ltd
4131 Main St.
Skokie, Illinois 60076

Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, Illinois 60604


US Trustee
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604

                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




NOTICE OF TEMPORARY FORBEARANCE (DOCKET) - CERTIFICATE                                                   3218-N-5588
OF SERVICE                                                                                            PCN_COSDflt000
